DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  Claims 1-20 are pending for examination.

Information Disclosure Statement
3.  The Information Disclosure Statement (IDS) submitted on 10/18/2022, 8/29/2022, and 5/24/2022 have been considered by the examiner and made of record in the application file.

Specification
4.  The Applicant is required to insert a U.S. Patent No. 11,355,170, of its application number 17/123,829, for claiming benefit of earlier filing data into the REFERENCE TO RELATED APPLICATION” section (paragraph [001]). See 37 CFR 1.78 and MPEP § 201.11.
5.   The specification is objected to as failing to provide proper understanding for the claimed subject matter as follows:
         -   Paragraph [0080]: line 8, “the memory sub-system 110 of Fig. 7” should be amended to “the memory sub-system 610 of Fig. 6”, as shown in Figure 6. 

Double Patenting
6.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
       A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
      The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7.     Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,355,170 (hereinafter “Patent’170”), in view of La Fratta (U.S. Patent Application Publication 2016/0155482, hereinafter “La Fratta”).
           Independent claim 1 of the examined application is obvious over and having the same scope of invention by claim 1 of Patent‘170 such as “a system, comprising: a memory array to store data in a plurality of memory cells electrically coupled to a plurality of wordlines and a plurality of bitlines; the logic array to implement a configurable logic controlling the plurality of memory cells; and a control block coupled to the memory array and the logic array, the control block to control a computational pipeline to perform computations on the data by activating at least one of: one or more bitlines of the plurality of bitlines or one or more wordlines of the plurality of wordlines”. 
            Patent’170 does not specifically recite ”a sense amplifier array coupled to the memory array; and a logic array integrated with the sense amplifier array”.
            However, La Fratta teaches a memory system comprising a sense amplifier array coupled to a memory array; and a logic array integrated with the sense amplifier array
(Figs. 1-2 and accompanying texts, a memory system comprising a sense amplifier array 150 of Fig. 1 or 250 of Fig. 2 coupled to a memory array 130 of Fig 1 or 230 of Fig. 2; and a logic array, e.g., compute component 231 of Fig. 2, integrated with the sense amplifier array 250 of Fig. 2, para. [0033], [0035]-[0039], [0045]-[0048]).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of La Fratta into the teaching of Patent‘170 for the purpose of providing a memory system having a sense amplifier array coupled to a memory array; and a logic array integrated with the sense amplifier array in which speed and/or power efficiencies are realized with improved logical operations, so as to translate speed and/or power efficiencies of higher order functionalities for the memory system.
         Independent claim 11 of the examined application is obvious over and having the same scope of invention by claim 11 of Patent‘170 such as “a system, comprising: a memory array to store data in a plurality of memory cells electrically coupled to a plurality of wordlines and a plurality of bitlines, the memory array to implement configurable logic controlling the plurality of memory cells; and a control block coupled to the memory array, the control block to control a computational pipeline to perform computations on the data by activating at least one of: one or more bitlines of the plurality of bitlines or one or more wordlines of the plurality of wordlines”. 
            Patent’170 does not specifically recite ”a sense amplifier array coupled to the memory array, the sense amplifier array comprises a plurality of sense amplifiers, each sense amplifier configured to receive, from a selected bitline of the plurality of bitlines, a signal encoding content of a memory cell coupled to the selected bitline”.
            However, La Fratta teaches a memory system comprising a sense amplifier array coupled to a memory array, the sense amplifier array comprises a plurality of sense amplifiers, each sense amplifier configured to receive, from a selected bitline of the plurality of bitlines, a signal encoding content of a memory cell coupled to the selected bitline (Figs. 1-2 and accompanying texts, a memory system comprising a sense amplifier array 150 of Fig. 1 or 250 of Fig. 2 coupled to a memory array 130 of Fig 1 or 230 of Fig. 2, the sense amplifier array 150/250 comprises a plurality of sense amplifiers 206 of Fig. 2, each sense amplifier 206 configured to receive, from a selected bitline/column of the plurality of bitlines/columns, a signal encoding content of a memory cell in the memory array 230 of Fig. 2 coupled to the selected bitline/column of Fig. 2, para. [0033], [0035]-[0039], [0045]-[0048]).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of La Fratta into the teaching of Patent‘170 for the purpose of providing a memory system having a sense amplifier array coupled to a memory array; and a logic array integrated with the sense amplifier array in which speed and/or power efficiencies are realized with improved logical operations, so as to translate speed and/or power efficiencies of higher order functionalities for the memory system.
         Independent claim 18 of the examined application is obvious over and having the same scope of invention by claim 16 of Patent‘170 such as “a method, comprising: implementing a configurable logic by storing data in a memory array comprising a plurality of memory cells electrically coupled to a plurality of wordlines and a plurality of bitlines; activating one or more bitlines of the plurality of bitlines; pre-charging a selected bitline of the one or more bitlines; and evaluating, using the configurable logic, a row of memory cells addressed by a selected wordline”. 
            Patent’170 does not specifically recite ”receiving, by a sense amplifier, from the selected bitline, a signal encoding content of a memory cell coupled to the selected bitline”.
            However, La Fratta teaches a method comprising receiving, by a sense amplifier, from the selected bitline, a signal encoding content of a memory cell coupled to the selected bitline 
(Figs. 1-2 and accompanying texts, a method comprising receiving, by a sense amplifier 206 in Fig. 2, from a selected bitline/column, a signal encoding content of a memory cell in the memory array 230 of Fig. 2 coupled to the selected bitline/column of Fig. 2, para. [0033], [0035]-[0039], [0045]-[0048]).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of La Fratta into the teaching of Patent‘170 for the purpose of providing a method of operating a memory system having a sense amplifier array coupled to a memory array; and a logic array integrated with the sense amplifier array in which speed and/or power efficiencies are realized with improved logical operations, so as to translate speed and/or power efficiencies of higher order functionalities for the memory system.
         Dependent claims 2-10, 12-17 and 19-20 of the instant application are anticipated and having the same scope of invention by respective claims 2-10, 12-15 and 17-18 of Patent‘170. 

Notice Re Prior-Art Available Under Both Pre-AIA  And AIA 
8.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Consideration of Reference/Prior Art
9.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
10.    When responding to the Office action, Applicants are advised to provide the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.

Claim Rejections - 35 USC § 103
11.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
12.    Claim 1-6, 9, and 18-20 is rejected under 35 U.S.C. 103 as being unpatentable over Raj et al. (U.S. Patent Application Publication 2020/0294580, hereinafter “Raj”, cited in the IDS dated 5/24/2022), in view of La Fratta (U.S. Patent Application Publication 2016/0155482, hereinafter “La Fratta”).
           Regarding independent claim 1, Raj teaches a system, comprising: a memory array to store data in a plurality of memory cells electrically coupled to a plurality of wordlines and a plurality of bitlines (Fig. 2 and accompanying texts, a memory array 212 to store data in a plurality of memory cells 214 electrically coupled to a plurality of wordlines WL1..WL_2n and a plurality of bitlines BL_1…BL_2m, [0024]-[0026]); a logic array to implement configurable logic controlling the plurality of memory cells (Figs. 2-4 and accompanying texts, a logic array, e.g., WL driving circuit 224 and tracking circuit 225 in Figs. 2 and 4, coupled to the memory array 212, the logic array above to implement configurable logic controlling the plurality of memory cells 214 via wordlines WL); and a control block coupled to the memory array and the logic array, the control block to control a computational pipeline to perform computations on the data by activating at least one of: one or more bitlines of the plurality of bitlines or one or more wordlines of the plurality of wordlines (Figs. 2-5 and accompanying texts, a control block, e.g., row decoder 222 and column decoder 226 in Fig. 2, coupled to the memory array 212 and the logic array, e.g., WL driving circuit 224 and tracking circuit 225 in Figs. 2 and 4, the control block above to control a computational pipeline to perform computations on the data by activating at least one of: one or more bitlines BL of the plurality of bitlines BL_1…BL_2m via multiplexer 228 of Fig. 2 or one or more wordlines WL of the plurality of wordlines WL1..WL_2n  via logic array, e.g., WL driving circuit 224 and tracking circuit 225 of Fig. 2, as shown in waveform of Fig. 5 and [0048]-[0051]).
           Raj does not specifically teach ”a sense amplifier array coupled to the memory array; and a logic array integrated with the sense amplifier array”.
            However, La Fratta teaches a memory system comprising a sense amplifier array coupled to a memory array; and a logic array integrated with the sense amplifier array
(Figs. 1-2 and accompanying texts, a memory system comprising a sense amplifier array 150 of Fig. 1 or 250 of Fig. 2 coupled to a memory array 130 of Fig 1 or 230 of Fig. 2; and a logic array, e.g., compute component 231 of Fig. 2, integrated with the sense amplifier array 250 of Fig. 2, para. [0033], [0035]-[0039], [0045]-[0048]).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of La Fratta into the teaching of Raj for the purpose of providing a memory system having a sense amplifier array coupled to a memory array; and a logic array integrated with the sense amplifier array in which speed and/or power efficiencies are realized with improved logical operations, so as to translate speed and/or power efficiencies of higher order functionalities for the memory system.         
        Regarding dependent claim 2, the combination of Raj and La Fratta teaches the system of claim 1, wherein the control block is further to: pre-charge a selected bitline of the plurality of bitlines, wherein at least one wordline of the plurality of wordlines is open during the pre-charge operation; and evaluate, using the configurable logic, a row of memory cells addressed by a selected wordline (Raj, Figs. 2-5 and accompanying texts, the control block, e.g., row decoder 222 and column decoder 226 in Fig. 2, is further to: pre-charge a selected bitline BL of the plurality of bitlines BL_1…BL_2m, wherein at least one wordline WL of the plurality of wordlines WL1..WL_2n is open during the pre-charge operation before time T0; and evaluate during time T0 to T1, using the configurable logic in logic array, e.g., WL driving circuit 224 and tracking circuit 225 in Figs. 2 and 4, a row of memory cells 214 addressed by a selected wordline WL, as shown in Figs. 2, 5, and [0024]-[0026], [0048]-[0051]). 
        Regarding dependent claim 3, the combination of Raj and La Fratta teaches the system of claim 2, wherein the control block is further to: store, in an available in an available memory cell accessible via a wordline of the plurality of wordlines, a state of the selected bitline (Raj, Figs. 2-5 and accompanying texts, the control block, e.g., row decoder 222 and column decoder 226 in Fig. 2, is further to: store, in an available memory cell 214 accessible via a wordline WL of the plurality of wordlines WL1..WL_2n, a state of the selected bitline BL, as shown in Figs. 2, 5, and [0024]-[0026], [0048]-[0051]).
      Regarding dependent claim 4, the combination of Raj and La Fratta teaches the system of claim 1, wherein the configurable logic comprises at least one of: a pull- up network (PUN) or a pull-down network (PDN) (Raj, Fig. 4 and accompanying texts, the configurable logic in Fig. 4 comprises at least one of: a pull-up network (PUN), e.g., wordline pull-up circuit 452, or a pull-down network (PDN), e.g., pull-down circuit 458, as shown in Fig. 4 and [0035]). 
        Regarding dependent claim 5, the combination of Raj and La Fratta teaches the system of claim 1, wherein the configurable logic is controlled by one or more inputs received from the control block (Raj, Figs. 2, 4 and accompanying texts, the configurable logic in WL driving circuit 224 of Figs. 2, 4, is controlled by decoded row address 223 received from the row decoder 222 in Fig. 2 of the control block, [0025]).
        Regarding dependent claim 6, the combination of Raj and La Fratta teaches the system of claim 1, wherein the configurable logic is controlled by one or more inputs received from the memory array (Raj, Figs. 2, 4 and accompanying texts, the configurable logic in WL driving circuit 224 of Figs. 2, 4 which included pull-down circuit 458 in Fig. 4, is controlled by input 453 from tracking circuit 225, e.g.,  dummy bitline DBL of the memory array 212, [0036]).
       Regarding dependent claim 9, the combination of Raj and La Fratta teaches the system of claim 1, wherein the sense amplifier array comprises a plurality of sense amplifiers, each sense amplifier configured to: receive, from a selected bitline of the plurality of bitlines, a signal encoding content of a memory cell coupled to the selected bitline; and amplify the sensed signal (La Fratta, Figs. 1-2 and accompanying texts, the sense amplifier array 150 of Fig. 1 or 250 of Fig. 2 comprises a plurality of sense amplifiers 206 of Fig. 2, each sense amplifier 206 configured to receive, from a selected bitline/column of the plurality of bitlines/columns, a signal encoding content of a memory cell in the memory array 230 of Fig. 2 coupled to the selected bitline/column of Fig. 2, and amplify the sensed signal, para. [0033], [0035]-[0039], [0045]-[0048]).
       Regarding independent claim 18, Raj teaches a method, comprising: implementing a configurable logic by storing data in a memory array comprising a plurality of memory cells electrically coupled to a plurality of wordlines and a plurality of bitlines (Figs. 2-5 and accompanying texts, implementing a configurable logic, e.g., WL driving circuit 224 and tracking circuit 225 in Figs. 2 and 4, by storing data in a memory array 212 of Fig. 2 comprising a plurality of memory cells 214 electrically coupled to a plurality of wordlines WL1..WL_2n and a plurality of bitlines BL1..BL_2m, in an available memory cell 214 accessible via a wordline WL of the plurality of wordlines WL1..WL_2n, as shown in Figs. 2, 5, and [0024]-[0026], [0048]-[0051]),Docket No. 34300.467 (L0467) Client Matter No. 2020-0732.00/US 27activating, by a control block coupled to the memory array, a selected bitline of the plurality of bitlines (Figs. 2-5 and accompanying texts, activating, by a control block, e.g., row decoder 222 and column decoder 226 coupled to the memory array 212 in Fig. 2, a selected bitline BL of the plurality of bitlines BL1..BL_2m, as shown in Figs. 2, 5, and [0024]-[0026], [0048]-[0051]), pre-charging the selected bitline, wherein at least one wordline of the plurality of wordlines is open during the pre-charge operation (Figs. 2-5 and accompanying texts, pre-charging the selected bitline BL, wherein at least one wordline WL of the plurality of wordlines WL1..WL_2n  is open during the pre-charge operation before time T0, as shown in Fig. 5 and [0048]-[0051]); and evaluating, using the configurable logic, a row of memory cells addressed by a selected wordline (Figs. 2-5 and accompanying texts, evaluate during time T0 to T1 in Fig. 5, using the configurable logic, e.g., WL driving circuit 224 and tracking circuit 225 in Figs. 2 and 4, a row of memory cells 214 addressed by a selected wordline WL, as shown in Figs. 2, 5, and [0024]-[0026], [0048]-[0051]). 
            Raj does not specifically teach ”receiving, by a sense amplifier, from the selected bitline, a signal encoding content of a memory cell coupled to the selected bitline”.
            However, La Fratta teaches a method comprising receiving, by a sense amplifier, from the selected bitline, a signal encoding content of a memory cell coupled to the selected bitline 
(Figs. 1-2 and accompanying texts, a method comprising receiving, by a sense amplifier 206 in Fig. 2, from a selected bitline/column, a signal encoding content of a memory cell in the memory array 230 of Fig. 2 coupled to the selected bitline/column of Fig. 2, para. [0033], [0035]-[0039], [0045]-[0048]).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of La Fratta into the teaching of Raj for the purpose of providing a method of operating a memory system having a sense amplifier array coupled to a memory array; and a logic array integrated with the sense amplifier array in which speed and/or power efficiencies are realized with improved logical operations, so as to translate speed and/or power efficiencies of higher order functionalities for the memory system.
         Regarding dependent claim 19, this claim recites substantially the same limitations that are performed by claim 3 above, and therefore it is rejected for the same reasons.
         Regarding dependent claim 20, this claim recites substantially the same limitations that are performed by claim 4 above, and therefore it is rejected for the same reasons.

13.    Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Raj, in view of La Fratta, further in view of Singh et al. (U.S. Patent Application Publication 2019/0066772, hereinafter “Singh”, cited in the IDS dated 5/24/2022).
        Regarding dependent claim 7, the combination of Raj and La Fratta teaches all the limitations of claim 1 above except for wherein the configurable logic is controlled by one or more inputs received from an external source.
          Singh teaches a memory device wherein the configurable logic is controlled by one or more inputs received from an external source (Figs. 1A, 1B, 2A and accompanying texts, the configurable logic, e.g., read assist circuitry 104/104A in Figs. 1A, 1B, 2A, is controlled by one or more inputs, e.g., clock CLK, chip enable EN in Figs. 1A, 1B or voltage source Vdd in Fig. 2A,, received from an external source).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Singh to the teachings of Raj and La Fratta for the purpose of providing a memory device having a configurable logic such as read assist circuitry being controlled by inputs received from an external source to improve integrated circuitry to enable recovery of degraded read and write margins in a more efficient manner (Singh, [0002]). 

14.    Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Raj, in view pf La Fratta, further in view of Zhang et al. (U.S. Patent Application Publication 2009/0024826, hereinafter “Zhang”, cited in the IDS dated 5/24/2022).
        Regarding dependent claim 8,  the combination of Raj and La Fratta teaches all the limitations of claim 1 above except for wherein the computational pipeline comprises a systolic array.
         Zhang teaches a system wherein the computational pipeline comprises a systolic array (Fig. 7 and accompanying texts, a computational pipeline 0 of Fig. 7 comprises a systolic array, [0083]).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Zhang to the teachings of Raj and La Fratta for the purpose of providing a system having a computational pipeline comprises a systolic array that can be used in program instructions and/or data executable for memory of the system (Zhang, [0083], [0091], [0092]).  

15.    Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Raj, in view of La Fratta, further in view of Goel et al. (U.S. Patent Application Publication 2018/0358086, hereinafter “Goel”, cited in the IDS dated 5/24/2022).
        Regarding dependent claim 10, the combination of Raj and La Fratta teaches all the limitations of claim 1 above except for the system is implemented as a system-on-chip, the system further comprising: at least one processing core; and at least one input/output (I/O) interfaces. 
        Goel teaches a memory device is implemented as a system-on-chip, the system further comprising: at least one processing core; and at least one input/output (I/O) interfaces (Figs. 1-3 and accompanying texts, a memory device in Figs. 1-2 is implemented as a system-on-chip in Fig. 3, the memory system in Fig. 3 further comprising: at least one processing core 302; and at least one input/output (I/O) interfaces, e.g., interconnect or bus 304, [0025]). 
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Goel to the teachings of Raj and La Fratta for the purpose of providing a memory device implemented as a system-on-chip comprising: at least one processing core and at least one input/output (I/O) interfaces to be used in various computing system environments or configurations (Goel, [0026]-[0027]).

16.     Claims 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over  Ogiwara et al. (U.S. Patent Application Publication 2016/0293253, hereinafter “Ogiwara”, cited in the IDS dated 5/24/2022), in view of La Fratta (U.S. Patent Application Publication 2016/0155482, hereinafter “La Fratta”).
           Regarding independent claim 11, Ogiwara teaches a system, comprising: a memory array to store data in a plurality of memory cells electrically coupled to a plurality of wordlines and a plurality of bitlines, the memory array to implement configurable logic controlling the plurality of memory cells (Figs. 1-8 and accompanying texts, a memory array 10 of Figs. 1, 2, 5, to store data in a plurality of memory cells MCL…MCR electrically coupled to a plurality of wordlines WLLi…WLRi and a plurality of bitlines BLj, the memory array 10 to implement configurable logic, e.g., pull-down circuits PDL and PDR of Figs. 1, 2, 5, 6, controlling the plurality of memory cells MCL and MCR); and a control block coupled to the memory array, the control block to control a computational pipeline to perform computations on the data by activating at least one of: one or more bitlines of the plurality of bitlines or one or more wordlines of the plurality of wordlines (Figs. 1-11 and accompanying texts, a control block, e.g., circuit blocks 11-20 coupled to the memory array 10 in Fig. 1, the control block above to control a computational pipeline to perform computations on the data by activating at least one of: one or more bitlines BL of the plurality of bitlines BLj or one or more wordlines WLL or WLR of the plurality of wordlines WL, [0039]-[0069]).
         Ogiwara does not specifically teach ”a sense amplifier array coupled to the memory array, the sense amplifier array comprises a plurality of sense amplifiers, each sense amplifier configured to receive, from a selected bitline of the plurality of bitlines, a signal encoding content of a memory cell coupled to the selected bitline”.
            However, La Fratta teaches a memory system comprising a sense amplifier array coupled to a memory array, the sense amplifier array comprises a plurality of sense amplifiers, each sense amplifier configured to receive, from a selected bitline of the plurality of bitlines, a signal encoding content of a memory cell coupled to the selected bitline (Figs. 1-2 and accompanying texts, a memory system comprising a sense amplifier array 150 of Fig. 1 or 250 of Fig. 2 coupled to a memory array 130 of Fig 1 or 230 of Fig. 2, the sense amplifier array 150/250 comprises a plurality of sense amplifiers 206 of Fig. 2, each sense amplifier 206 configured to receive, from a selected bitline/column of the plurality of bitlines/columns, a signal encoding content of a memory cell in the memory array 230 of Fig. 2 coupled to the selected bitline/column of Fig. 2, para. [0033], [0035]-[0039], [0045]-[0048]).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of La Fratta into the teaching of Ogiwara for the purpose of providing a memory system having a sense amplifier array coupled to a memory array; and a logic array integrated with the sense amplifier array in which speed and/or power efficiencies are realized with improved logical operations, so as to translate speed and/or power efficiencies of higher order functionalities for the memory system.
         Regarding dependent claim 12, the combination of Ogiwara and La Fratta teaches the system of claim 11, wherein the control block is further to: pre-charge a selected bitline of the plurality of bitlines, wherein at least one wordline of the plurality of wordlines is open during the pre-charge operation; and evaluate, using the configurable logic, a row of memory cells addressed by a selected wordline (Ogiwara, Figs. 1-11 and accompanying texts, the control block, e.g., circuit blocks 11-20 coupled to the memory array 10 in Fig. 1, is further to: pre-charge bit line node SA before time t0 in Fig. 9 of a selected bitline BL of the plurality of bitlines BLj via precharge circuits PC1 and PC2 of Fig. 6, wherein at least one wordline WL of the plurality of wordlines is open during the pre-charge operation; and evaluate, using the configurable logic, e.g., pull-down circuit PDL of Fig. 6, a row of memory cells addressed by a selected wordline WLL, as shown in Figs. 6-9 and accompanying texts).
         Regarding dependent claim 13, the combination of Ogiwara and La Fratta teaches the system of claim 11, wherein the control block is further to: store, in an available in an available memory cell accessible via a wordline of the plurality of wordlines, a state of the selected bitline (Ogiwara, Figs. 1-11 and accompanying texts, the control block, e.g., circuit blocks 11-20 in Fig. 1, is further to: store, in an available memory cell MC accessible via a wordline WL of the plurality of wordlines, a state of the selected bitline BL, as shown in Figs. 5-11).
        Regarding dependent claim 15, the combination of Ogiwara and La Fratta teaches the system of claim 11, wherein the configurable logic comprises at least one of: a pull-up network (PUN) or a pull-down network (PDN) (Ogiwara, Fig. 6 and accompanying texts, the configurable logic, e.g., pull-down circuit PDL in Fig. 6, comprises a pull-down resistance 34L and a pull down transistor 35L, [0080]).
         Regarding dependent claim 16, the combination of Ogiwara and La Fratta teaches the system of claim 11, wherein the configurable logic is controlled by a plurality of inputs received from at least one of: the control block, the memory array, or an external source (Ogiwara, Figs. 1-2 and accompanying texts the configurable logic, e.g., pull-down circuits PDL and PDR of Fig. 2, is controlled by a plurality of inputs, e.g., BLj and /BLj received from the memory array 10).

17.    Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara, in view of La Fratta, further in view of Kobatake (U.S. Patent Application Publication 2010/0246243, cited in the IDS dated 5/24/2022).
        Regarding dependent claim 14, the combination of Ogiwara and La Fratta teaches claim 11 above, and further teaches wherein the control block is further to: pre-charge a selected bitline of the plurality of bitlines, wherein at least one wordline of the plurality of wordlines is open during the pre-charge operation; and evaluate, using the configurable logic, a row of memory cells addressed by a selected wordline (Ogiwara, Figs. 1-11 and accompanying texts, the control block, e.g., circuit blocks 11-20 coupled to the memory array 10 in Fig. 1, is further to: pre-charge bit line node SA before time t0 in Fig. 9 of a selected bitline BL of the plurality of bitlines BLj via precharge circuits PC1 and PC2 of Fig. 6, wherein at least one wordline WL of the plurality of wordlines is open during the pre-charge operation; and evaluate, using the configurable logic, e.g., pull-down circuit PDL of Fig. 6, a row of memory cells addressed by a selected wordline WLL, as shown in Figs. 6-9 and accompanying texts). 
         The combination of Ogiwara and La Fratta does not specifically teach wherein the control block is further to: pre-charge a second wordline using a voltage level specified by an input supplied by the control block. 
         Kobatake teaches a memory device wherein the control block is further to: pre-charge a second wordline using a voltage level specified by an input supplied by the control block (Figs. 1-3 and accompanying texts, the control block, e.g., row selection circuit 2 and column selection circuit 3 of Fig. 1, is further to: pre-charge a second wordline WL1 using a voltage level specified by an address input supplied by via the row selection circuit 2 of the control block). 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kobatake to the teachings of Ogiwara and La Fratta for the purpose of providing a memory device having a pre-charge operation on a wordline using a voltage level specified by an input supplied by a control block in order to achieve efficient reading and writing operations for the memory device (Kobatake, [0016]).

18.    Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara, in view of La Fratta, further in view of Goel et al. (U.S. Patent Application Publication 2018/0358086, hereinafter “Goel”, cited in the IDS dated 5/24/2022).
        Regarding dependent claim 17, the combination of Ogiwara and La Fratta teaches all the limitations of claim 11 above except for the system is implemented as a system-on-chip, the system further comprising: at least one processing core; and at least one input/output (I/O) interfaces. 
        Goel teaches a memory device is implemented as a system-on-chip, the system further comprising: at least one processing core; and at least one input/output (I/O) interfaces (Figs. 1-3 and accompanying texts, a memory device in Figs. 1-2 is implemented as a system-on-chip in Fig. 3, the memory system in Fig. 3 further comprising: at least one processing core 302; and at least one input/output (I/O) interfaces, e.g., interconnect or bus 304, [0025]). 
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Goel to the teachings of Ogiwara and La Fratta for the purpose of providing a memory device implemented as a system-on-chip comprising: at least one processing core and at least one input/output (I/O) interfaces to be used in various computing system environments or configurations (Goel, [0026]-[0027]).
          
Conclusion
19.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571)270-1515.  The examiner can normally be reached on M-F 8:30 - 5:00 EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827